Citation Nr: 1509233	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for cervical spine disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for bilateral shoulder disability has been received has been received.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for numbness of the fingers.

6.  Entitlement to an increased rating for right ankle disability, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial rating greater than 10 percent for service-connected migraine headaches, prior to April 9, 2013.

8.  Entitlement to an initial rating greater than 30 percent for service-connected migraine headaches, from April 9, 2013.

9.  Entitlement to an initial rating greater than 10 percent for service-connected lumbosacral strain.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

11.  Entitlement to an additional allowance for B.J.F. as a dependent mother.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1989.

Historically, in an August 2005 decision, the Board of Veterans' Appeals (Board) previously denied service connection claims for cervical spine and bilateral shoulder disabilities.  These denials were upheld by a December 21, 2007 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court).

This appeal to the Board arose from a November 2005 rating decision by the Pittsburgh RO (hereinafter Agency of Original Jurisdiction (AOJ)) which implemented an August 2005 Board decision which awarded service connection for headaches and lumbar back pain.  At that time, the AOJ assigned an initial noncompensable rating for headaches effective March 19, 1998, and an initial noncompensable rating for lumbar back pain effective July 27, 1998.  In August 2006, the Veteran filed a notice of disagreement (NOD).  A March 2009 AOJ rating decision awarded an initial 10 percent disability rating for headaches effective March 19, 1998, and an initial 10 percent rating for lumbar back pain effective July 27, 1998.  A statement of the case (SOC) was issued in March 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  A March 2014 AOJ rating decision awarded a 30 percent rating for headaches effective April 9, 2013. 

This appeal also arose to the Board from an October 2009 AOJ rating decision which denied applications to reopen service connection claims for cervical spine and bilateral shoulder disabilities, denied a rating greater than 20 percent for right ankle disability, denied service connection claims for coronary artery disease, hypertension and numbness of the fingers, and denied entitlement to TDIU.  In October 2009, the Veteran filed an NOD.  An SOC was issued in January 2010, and the Veteran's attorney then of record submitted a substantive appeal in February 2010.

In January 2012, the Board remanded the appeal to the AOJ for additional development.  After completing the requested development, the AOJ readjudicated the claims (as reflected in an April 2014 supplemental SOC (SSOC)) and returned the matters on appeal to the Board.

Regarding the characterization of the claims on appeal, this appeal includes a request for higher ratings assigned following the awards of service connection for headaches and lumbar spine disability.  As reflected above, the AOJ has assigned different disability ratings for the migraine headache disorder for different periods of times.  As such, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to seek the maximum available benefit for a disability). 

The Board notes that, by written statement received in September 2012, the Veteran's attorney then of record withdrew from appeal to the Board a service connection claim for dental disability.  This issue, therefore, is no longer on appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

The Board next notes that, by written statement received in February 2013, the Veteran's then attorney of record Virginia Brady-Girard withdrew from representation in this case.  That same month, the Veteran submitted a VA Form 21-22a (Appointment of Individual Claimant's Representative) appointing himself as his own representative.  The Board recognizes the Veteran's change of representation.

The Board next notes that, since the AOJ last adjudicated the claims in an April 2014 SSOC, additional evidence has been added to the record.  This evidence, however, pertains to a gastrointestinal disability and contains no evidence pertinent to any claim being decided on appeal.  

Since this appeal was before the Board in January 2012, the paper claims file has been entirely converted into an electronic claims file with records contained in files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing.  

The Board's decision on the majority of the claims on appeal is set forth below.  The claims for an initial rating greater than 30 percent for service-connected migraine headaches, from April 9, 2013, and the claim for a TDIU are addressed in the remand below; these matters are being remanded for further development.  The remand also addresses the matter of entitlement to an additional allowance for B.J.F. as a dependent mother-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  In August 2005, the Board denied service connection for cervical spine disability on the basis that a cervical spine disability first manifested many years after service, and was not due to an event in service.

3.  Evidence associated with the claims file since the August 2005 Board denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied service connection claim for cervical spine disability, and/or does not raise a reasonable possibility of substantiating the claim.

4.  In August 2005, the Board denied service connection for bilateral shoulder disability on the basis that a bilateral shoulder disability first manifested many years after service, and was not due to an event in service.

5.  Evidence associated with the claims file since the August 2005 Board denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied service connection claim for bilateral shoulder disability, and/or does not raise a reasonable possibility of substantiating the claim.

6.  Coronary artery disease was not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing a relationship between this disability and the Veteran's service.

7.  Hypertension was not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing a relationship between this disability and the Veteran's service.

8.  Disability manifested by numbness of the fingers is not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing a relationship between this disability and the Veteran's service.

9.  The Veteran's service-connected right ankle disability does not result in ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity.

10.  For the time period prior to April 9, 2013, the Veteran's service-connected headaches did not result in any prostrating attacks.

11.  Prior to February 4, 2010, the Veteran's lumbar spine disability was manifested by pain, stiffness, mild straightening of normal lumbar lordosis, mild to moderate muscle tightness and tenderness, "minimal" spasm of the paravertebral area in the lumbar spine, and forward flexion no worse than 70 degrees and a combined thoracolumbar spine motion much greater than 120 degrees even when considering functional impairment on use.

12.  Since February 4, 2010, the Veteran's lumbar spine disability has been additionally manifested by forward flexion limited to 40 degrees but greater than 35 degrees even when considering functional impairment on use, and intervertebral disc syndrome (IVDS) which does not result in neurological deficits or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The August 2005 Board decision which denied service connection for cervical spine disability is final.  38 U.S.C.A. §§ 7104(b); 7252 (West 2014); 38 C.F.R. §  20.100 (2014).

2.  As evidence received since the August 2005 final Board decision is not new and material, the criteria for reopening the previously denied claim for service connection for cervical spine disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2005 Board decision which denied service connection for bilateral shoulder disability is final.  38 U.S.C.A. §§ 7104(b); 7252 (West 2014).

4.  As evidence received since the August 2005 final Board decision is not new and material, the criteria for reopening the previously denied claim for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for numbness of the fingers are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  The criteria for a rating greater than 20 percent for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5270-74 (2014).

9.  The criteria for an initial rating greater than 10 percent for service-connected migraine headaches for the time period prior to April 9, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4,124a, DC 8100 (2014).

10.  The criteria for an initial rating in excess of 10 percent for lumbar spine disability for the time period prior to February 4, 2010 have not been met, but the criteria for a 20 percent rating effective February 4, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5292, 5293 and 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (as in effect from September 23, 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A fully compliant, pre-adjudicatory September 18, 2008 AOJ letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the requests to reopen the service connection claims for cervical and bilateral shoulder disabilities, and to substantiate service connection claims for cervical spine disability, bilateral shoulder disability, coronary artery disease, hypertension, and finger numbness disability on the merits.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

With respect to the claim for an increased rating for right ankle disability, the AOJ's September 18, 2008 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

With respect to migraine headache and lumbar spine disability claims, the Veteran has appealed the AOJ's assignment of an initial rating.  In such circumstances, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a March 2009 SOC set forth the criteria for higher ratings which included the criteria for evaluating a lumbosacral strain before and after a regulatory revision in September 2003 (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), extensive private treatment records, clinic records from multiple VA facilities, VA examination reports and medical and legal documents associated with an award of disability benefits with the Social Security Administration (SSA).  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ has not obtained any medical opinion regarding the etiology of the Veteran's coronary artery disease, hypertension and numbness of the fingers.  As explained in more detail, below, the Veteran has demonstrated that he has current disabilities of coronary artery disease, hypertension and finger numbness (diagnosed as cervical radiculopathy), but there is no competent, persuasive evidence to indicate that these disabilities have been persistent or recurrent since service, or may be associated with an event, injury, or disease in service.  As such, the Board finds that VA has no duty to provide medical examination or opinion on these claims.

With respect to the cervical and bilateral shoulder disability claims, the Board's decision below denies the application to reopen the claims.  In such a situation, VA has no duty to provide medical examination or opinion.  38 C.F.R. § 3.159(c)(4)(iii).

With respect to the appropriate disability rating to be assigned for the lumbar spine disability and right ankle disabilities, the AOJ obtained several VA examination reports in April 2013 to determine the current nature and severity of these disabilities.  These examination reports contain all findings necessary to evaluate these disabilities and the findings are supplemented by the extensive medical evidence of record as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the April 2013 VA examination reports of an increased severity of disability to the extent that higher ratings may be warranted.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board notes that the Veteran has argued that the April 2013 VA spine examination is inadequate for rating purposes.  He notes that the VA examiner checked a box indicating the radiographic findings for his lumbar spine were not reviewed.  The Board observes that the VA examiner diagnosed the Veteran with lumbar spine IVDS and considered the applicability of those criteria.  Notably, the Veteran has not alleged having neurologic complications of IVDS and has specifically denied incapacitating IVDS episodes.  Thus, the Board finds no deficiency in the April 2013 VA examination report that would preclude a fair and just determination of this claim.

As addressed in the REMAND below, the Board finds that the April 2013 VA examination report contains inadequate findings to fully evaluate the nature and severity of the Veteran's headache disorder as of the date of the VA examination.  However, prior to the April 2013 VA examination report, the record contains private and VA examination reports, as well as extensive VA and private clinic treatment records, which record the Veteran's contemporaneous reports of the type, frequency, severity and duration of his headache symptoms.  Notably, the nature of the criteria for evaluating whether the Veteran manifested "prostrating" headache attacks prior to April 2013 relies heavily on the Veteran's self-descriptions.  Here, the Board finds that the best evidence of whether the Veteran experienced "prostrating" headache attacks prior to the April 9, 2013 VA examination consists of the Veteran's self-descriptions recorded contemporaneous in time to his symptomatology.  Thus, the Board finds that a "retrospective" opinion regarding prostrating attacks prior to April 9, 2013 is not necessary. 

Finally, the Board notes that this case was remanded in January 2012 for the AOJ to assist the Veteran with development of his claims, to include obtaining updated VA treatment records, obtaining medical and legal documents pertaining to an award of Social Security Administration (SSA) disability benefits, and a readjudication of his claims.  The AOJ has complied with these remand directives, and conducted further evidentiary development which included obtaining VA examination reports on the increased/initial rating claims.  Overall, all requested development relating to the claims being decided on appeal has been accomplished on remand; to that extent there has been compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim being decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Requests to Reopen

The Veteran seeks to establish his entitlement to service connection for cervical spine and bilateral shoulder disabilities.  As discussed in the INTRODUCTION section, these claims were denied in an August 2005 Board decision which was upheld by the Court in a December 2007 decision.  As such, the Board's August 2005 decision denying the service connection claims for cervical spine and bilateral shoulder disabilities is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104(b); 7252 (West 2014).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the outset, the Board observes that the Veteran primarily alleges that the etiology of his cervical and bilateral shoulder disabilities stem from the same events - a May 1986 falling injury, a May 1987 "shock" injury and/or a May 1989 falling injury.  Additionally, the Board's August 2005 decision denied the service connection claims for cervical and bilateral shoulder disabilities based upon the same evidentiary record.  As such, the Board will discuss the applications to reopen within the same analysis.

At the time of the Board's August 2005 decision, the pertinent evidence then of record consisted of STRs reflecting no lay or medical evidence of cervical and/or bilateral shoulder symptomatology.  In May 1986, the Veteran reported to the infirmary following a falling injury wherein he used his left hand to secure his fall while landing in a net.  An examination of his wrists showed no evidence of neuromuscular compromise, and he was provided an assessment of soft tissue trauma to the left wrist.

In May 1987, the Veteran presented to the infirmary following an instance of being shocked by 1800 volts at 5.1 amperes from a homemade "laser" device.  He described pain in his elbow and across his midsection.  An evaluation found no burn residuals or abnormalities of the neck.  An assessment of mild shock with little after effects was provided.  At a follow-up visitation the next month, the Veteran denied numbness symptoms.  His physical examination resulted in an impression of minor muscle aches.

On a May 11, 1989 Report of Medical History, the Veteran denied a history of shortness of breath, chest pain or pressure, palpitation or pounding heart, high blood pressure and neuritis.  His medical examination found no abnormalities of the cardiovascular system or upper extremities.

On May 16, 1989, the Veteran fell through a false ceiling which resulted in a fracture to his right ankle and a laceration to his right arm.  It was noted that he had landed on his right foot.  None of the STRs related to the May 1989 injury, which included a Medical Board Report, reflected a history or findings that the Veteran sustained injury to the shoulders or neck.

Post-service, the private and VA medical records do not reflect lay or medical evidence of cervical and/or bilateral shoulder symptomatology within the first post-service year.  On his original application for VA benefits in August 1989, the Veteran only mentioned a right ankle disability.  On his original VA examinations in September 1989, the Veteran reported low back pain and headaches, but made no mention of cervical and/or bilateral shoulder injury and/or symptomatology.

In pertinent part, the post-service medical records first document treatment for dermatofibroma removal from the Veteran's right clavicle in October 1990.  He was seen for complaints of a left scapula lump in 1994, which was diagnosed as a sebaceous cyst that was surgically removed.  Also in 1994, the Veteran first voiced complaint of left shoulder pain.  In March 1995, he underwent surgery for impingement syndrome of the left shoulder.  The pathology report from that surgery noted cartilage degeneration.  At this time, the Veteran reported the onset of left shoulder pain one year previous.  He was first treated for neck pain in May 1996.  A September 1996 VA nerve conduction velocity study indicated findings suggestive of a mild lower cervical radiculitis, as evidenced by motor unit changes found in the C8 innervated muscles, and sensory symptoms in the 4th and 5th fingers of both hands, and motor unit changes in the cervical paraspinal muscles.   A November 1996 VA magnetic resonance imaging (MRI) scan of the cervical spine noted disc/osteophyte complex with mild canal narrowing and slight foraminal stenosis, left greater than right, at C6-C7.  A May 1997 VA clinic record recorded the Veteran's history of left shoulder pain of 3 to 4 years duration, and right shoulder pain of 11/2 years' duration.

Notably, a VA examiner in June 1998 provided opinion that the Veteran's headache disorder stemmed from a neck and head injury in May 1989.  A VA examiner in November 1998 diagnosed the Veteran with muscular contraction headaches which should be treated similarly to his neck pain.  A July 2001 VA examiner opined that the Veteran's chronic neck pain, low back pain and headaches "could have been caused" by his May 1989 fall as his complaints were not uncommon complaints for someone who sustained an injury to the neck, back and head.  However, the examiner indicated that he was relying solely on the Veteran's report and had no way to confirm from the available records whether the Veteran had chronic symptoms of neck, back and headaches since the 1989 falling injury.

Additionally, a March 2002 neurosurgery consultation noted the Veteran to have bilateral radiculopathy at C7-C8 by examination; however, his MRI did not reveal a pathology consistent with these problems, which the examiner felt might be more related to his fall in service in 1989, and might be related to a brachial plexopathy bilaterally.

In pertinent part, the Veteran first alleged injury to his neck and shoulder during the May 1989 accident in a May 1996 application for VA compensation benefits.  Over the course of many years, he generally described the details of his May 1989 injury as falling out of a false ceiling from a height ranging from 15 to 20 feet.  On his way down, he grabbed a stairway railing to regain his balance which resulted in a twisting of his body, a laceration of the right arm, a landing on his left shoulder, and a hitting of his head, neck and back.  

The Veteran also presented several theories to support his service connection claims.  For example, he reported that a VA neurosurgeon had related his cervical and bilateral shoulder disabilities to the May 1989 injury.  He recalled that his treating physicians had advised him that his types of injuries could take up to 5 to 7 years to manifest after the original injury.  He argued that the failure to obtain MRI studies contemporaneous in time to his service discharge had prevented a proper diagnosis, and that other VA physicians who treated him contemporaneous to service discharge had misdiagnosed his symptoms.  He also argued that he incurred a "soft tissue damage" injury in 1986 which resulted in permanent injury.

The Veteran asserted that, according to his own research, his type of left shoulder disability treated in 1995 was "rare" and was usually associated with blunt trauma.  He cited to the American Medical Journal for the proposition that an impingement syndrome could show up ten years after a direct shoulder injury.  He also cited to a medical treatise pertaining to osteoarthritis symptoms for the proposition that he had manifested osteoarthritis symptoms since service discharge.

The Veteran additionally asserted that his headache disorder resulted from a pinched nerve in his cervical spine and, thus, the onset of the cervical spine disability could be determined from his in service complaints of headaches.  Finally, he argued that the electric shock injury he experienced in May 1987 "could have contributed" to his cervical spine disability.  

In the August 2005 decision, the Board found that the Veteran's cervical spine and bilateral shoulder disabilities did not manifest during service and were not shown to be causally or etiologically related to service.  In so holding, the Board specifically found that the Veteran's allegations of chronic cervical and bilateral shoulder symptoms since service were not credible.  The Board further found that the June 1998 and 2001 VA examiner opinions, which related the Veteran's cervical and bilateral shoulder disabilities to service, were not probative as they were based on an inaccurate factual basis - namely the Veteran's allegation of chronic symptoms since a head and neck injury in service.  

The pertinent evidence added to the claims file since August 2005 Board decision includes medical records showing the Veteran's continuing treatment for cervical and bilateral shoulder disabilities.  However, none of these records reflect any opinion suggesting that these disabilities began in service or are related to an event in service.  Thus, while these records are "new" in the sense that they were not previously considered, they are not "material" to the prior final basis for the denials of the claims.  

Notably, an April 2008 VA clinic record recorded the following history: "Patient has long term history of neck and shoulder pain as well as ankle injury resulting from fall while in the service."  The Board has reviewed this statement in the context of the entire treatment record, and finds that the examiner was merely recording a history provided by the Veteran rather than providing an actual opinion.  See Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  Thus, this medical record also does not constitute evidence which is "material" to the basis for reopening.

Additional evidence includes the Veteran's assertions that he has manifested chronic neck and bilateral shoulder pain since service.  He expresses a belief that these disabilities are also due to the May 1986 "soft tissue injury," the May 1978 "shock" injury and/or the May 1989 falling accident.  However, the Veteran has not presented any details related to the May 1986 "soft tissue injury, the May 1978 "shock" injury and/or the May 1989 falling injury which were not previously considered by the Board in the prior final denial.  Additionally, the Veteran has not presented any new evidence which would tend to corroborate his allegations of persistent cervical and bilateral shoulder symptoms since service.  Thus, the lay evidence added to the record is duplicate and cumulative of the evidence previously of record and, thus, is not "new."

In sum, the Board finds that the evidence associated with the claims file since the August 2005 Board denials of service connection for cervical and bilateral shoulder disabilities, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied service connection claims at issue, and/or does not raise a reasonable possibility of substantiating the claims.  The applications to reopen the service connection claims for cervical and bilateral shoulder disabilities, therefore, must be denied.

III.  Service connection claims 

The Veteran seeks to establish his entitlement to service connection for coronary artery disease, hypertension and a disability self-described as "numbness of the fingers."  The Board observes that an August 2005 Board decision denied a claim of service connection for cervical spine disability which, by a nerve conduction velocity study of record before the Board, included an associated symptom of cervical radiculopathy to the upper extremities.  Here, the Board acknowledges that symptoms of finger numbness may have etiologies other than cervical radiculopathy and, for this reason, the Board will review the current "finger numbness" claim as a separate claim from the previously denied service connection claim for cervical spine disability.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that, in certain circumstances, separate diagnoses may be considered separate claims).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488,494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

Arthritis, coronary artery disease and hypertension are listed among the chronic diseases in 38 C.F.R. § 3.309(a), and may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309(a).  Numbness of the fingers is not listed among the chronic diseases of 38 C.F.R. § 3.309(a).

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's STRs reflect no lay or medical evidence of coronary artery disease, hypertension or finger numbness.  In May 1986, the Veteran reported to the infirmary following a falling injury wherein he used his left hand to secure his fall while landing in a net.  An examination of his wrists showed no evidence of neuromuscular compromise, and he was provided an assessment of soft tissue trauma to the left wrist.

In May 1987, the Veteran presented to the infirmary following an instance of being shocked by 1800 volts at 5.1 amperes from a homemade "laser" device.  He described pain in his elbow and across his midsection.  An evaluation found no burn residuals.  An electrocardiogram (EKG) was unremarkable.  The Veteran was assessed as incurring a mild shock with little after effects.  At a follow-up visitation the next month, the Veteran denied numbness, shortness of breath, chest pain, or headaches.  He was described as having no history of cardiac disorders.  His physical examination, which noted normal heart sounds, resulted in an impression of minor muscle aches. 

On a dental health questionnaire dated April 1989, the Veteran denied a history of stroke, heart problems, angina, and hypertension.

On a May 11, 1989 Report of Medical History, the Veteran denied a history of shortness of breath, chest pain or pressure, palpitation or pounding heart, high blood pressure and neuritis.

On May 16, 1989, the Veteran fell through a false ceiling which resulted in a fracture to his right ankle and a laceration to his right arm.  It was noted that he had landed on his right foot.  None of the STRs related to the May 1989 injury, which included a Medical Board Report, reflected a history or findings of finger numbness.

The post-service medical records include an October 1989 VA examination report which recorded a blood pressure reading of 120/70.  An examination of the cardiovascular system was unremarkable.  A VA medical record entitled "Problem Oriented Flow Sheet - General" documents several multiple day blood pressure evaluations conducted between March 1994 and September 1996 which did not result in a diagnosis of hypertension.  The first 4 readings were 128/80, 118/72, 108/72 and 132/82.  Thereafter, there were some isolated systolic and diastolic readings meeting or exceeding the standard set forth in VBA Training Letter 00-07.

The Veteran was first diagnosed with cervical radiculitis, manifested by sensory symptoms in the 4th and 5th fingers of both hands, by a VA nerve conduction velocity study performed in September 1996.  He was first evaluated for increased blood pressure in January 1998.  At that time, a Bruce protocol stress test was positive for ischemic response.  A July 1998 VA clinic record, which included an assessment of rule out hypertension, contained the Veteran's report of having hypertension for the past year.  The Veteran suffered a myocardial infarction (MI) in 1999.  At that time, a catheterization revealed findings of single vessel disease requiring a coronary stent of the proximal circumflex.  His subsequent medical records reflect a progression of his coronary artery disease requiring multiple surgical interventions.

Additionally, the Board observes that an April 1994 VA clinic record reflecting treatment for left shoulder disability notes the Veteran's denial of a numbness or tingling sensation.  Additionally, his medical records identify several risk factors for coronary artery disease such as systemic hypertension, hypercholesterolemia and cigarette smoking.  The Veteran has also reported a family history of premature coronary artery disease and stroke syndrome.

Considering the pertinent evidence in light of the service connection criteria, the Board finds that the Veteran's coronary artery disease, hypertension r disability manifested by finger numbness are not shown in service or for many years thereafter, and that there is no persuasive medical evidence or opinion establishing a relationship between these disabilities and his active service.

A close review of the evidence does not reflect any medical evidence of coronary artery disease, hypertension and/or finger numbness in service or within the first post-service year.  Rather, the Veteran was first evaluated for finger numbness, diagnosed as cervical radiculopathy, in 1996.  He was first evaluated for hypertension and coronary artery disease in 1998.  Thus, the Board points out that the first medical evidence of finger numbness, dated in 1996 (nearly 7 years after the Veteran was discharged from service), and hypertension and coronary artery disease in 1998 (nearly 9 years after service) is not consistent with a finding of chronic disability since service.  

Here, the Veteran has argued that his "soft tissue" injury in May 1986 could have caused his finger numbness.  He further argues that his shock injury in May 1987 could have caused his finger numbness, hypertension and/or coronary artery disease.  However, an evaluation at that time of the May 1986 injury to the left wrist disclosed no complaint of finger numbness and found no neuromuscular abnormalities.  An evaluation at that time of the May 1987 "shock" injury found no cardiac abnormalities and only resulted in impressions of mild shock with little after effects and minor muscle aches.  The Veteran specifically denied numbness, shortness of breath, or chest pain symptoms.  Additionally, on a May 11, 1989 Report of Medical History, the Veteran denied a history of shortness of breath, chest pain or pressure, palpitation or pounding heart, high blood pressure and neuritis.  Thus, the lay and medical evidence in service does not suggest that the May 1986 wrist injury or the May 1987 shock injury resulted in any chronic disability of coronary artery disease, hypertension and/or finger numbness. 

The Veteran has also argued that his falling injury on May 16, 1989 resulted in chronic finger numbness.  However, a review of the records related to the May 1989 falling injury does not reveal any complaint of finger numbness.  Rather, the chronological record reflects that the Veteran denied any numbness or tingling sensation in his left upper extremity when seeking treatment for a left shoulder disability in April 1994, and that he was first evaluated for finger numbness symptoms in 1996 - which time he was diagnosed with cervical radiculopathy of both upper extremities. 

In addition to the absence of finger numbness symptoms in service and the specific denial of left upper extremity numbness symptoms in 1994, the historical record reflects that, after 1996, the Veteran began to assert a history of chronic right and left shoulder pain since service.  These allegations are not consistent with his prior treatment records first reflecting orthopedic treatment for left shoulder disability in 1995 at which time he reported the onset of left shoulder pain by one year.  Similarly, a May 1997 VA clinic record recorded the Veteran's history of left shoulder pain of 3 to 4 years duration, and right shoulder pain of 11/2 years' duration.  

At the very least, the Veteran's history of inconsistent statements reduces the overall reliability of his assertions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (observing that, when evaluating inconsistent or contradictory testimony, "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  

With respect to his allegations of chronic bilateral shoulder symptoms in service (which he has alleged in connection with his current appeal for finger numbness and cervical spine disability), the Board places significant probative weight on his initial descriptions of the onset of bilateral shoulder pain to VA examiners in 1995 and 1997, as these statements were made contemporaneous in time to the first treatment for his bilateral shoulder symptoms and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

On the other hand, the Veteran's subsequent statements regarding the onset of bilateral shoulder disability are inconsistent and unreliable, as discussed above.  Similarly, the Veteran's description of chronic finger numbness beginning in service is inconsistent and unreliable when viewed in the context of the entire evidentiary record.

The Board further finds that there is no competent evidence relating the Veteran's coronary artery disease, hypertension, and/or disability manifested by finger numbness to an event in service.  Certainly, the record does not contain any favorable nexus opinions based on an accurate factual predicate.  Additionally, the prior medical opinions relating finger numbness to cervical spine and/or bilateral shoulder disability secondary to the May 1989 falling injury are not material as service connection for cervical spine and bilateral shoulder disabilities has been finally denied.  The Veteran has argued that his hypertension began to develop during active service.  However, he does not point to any blood pressure readings in service to support his contention and the available blood pressure readings in service and immediately following service do not suggest hypertension according to the standards set forth in Training Letter 00-07.

The Veteran has theorized that his hypertension results from exposure to multiple high stress situations, and that his hypertension and/or myocardial infarction may have been caused or aggravated by VA prescribed amitriptyline, gabapentin, Zoloft and/or Naprosyn.  He has further theorized that his coronary artery disease results from his hypertension, and he has cited medical studies suggesting a nexus between periodontal disease and heart disease.  Furthermore, he has argued that his disabilities result from his soft tissue injury in 1986, his "shock" injury in 1987 and/or his 1989 falling injury.  

Notably, the Veteran is not service-connected for periodontal disease and, in fact, he withdrew a service connection claim for this disability from appeal (as noted in the INTRODUCTION).  He has not provided any competent evidence suggesting an association between VA prescribed medications and his hypertension and/or myocardial infarction.  Rather, the record includes a February 1998 private examiner comment that it was "unlikely" that the Veteran's medications of Zoloft and/or Naprosyn had caused his blood pressure increase.

Overall, the Veteran is competent to report symptoms of coronary artery disease, hypertension and finger numbness but, as held above, his allegations of chronic coronary artery disease, hypertension and/or finger numbness since service are not deemed credible.  Notably, he has not reported any specific high blood pressure readings or coronary artery disease symptoms having been present in service or within one year of service.  In any event, with respect to a nexus between his injuries and his current disabilities, the medical issue of diagnosis and etiology of an internal cardiovascular and/or neurologic disability is beyond the competence of a lay person and, thus, his personal opinion holds no probative value in this case.  38 C.F.R. § 3.159(a)(1), (2).

Finally, the Board notes that the Veteran was diagnosed with hypertension and coronary artery disease in 1998, which is approximately 9 years after service.  As held above, the Veteran has not presented any specific credible allegations of chronicity since service and the medical findings in service, within one year of discharge and for many years thereafter weigh against a finding of either disease being present.  Thus, an award of service connection for coronary artery disease and hypertension based upon lay evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Moreover, the Board has found the Veteran's allegations of finger numbness being present in service or within one year of discharge to be not credible.  As no disability manifested by finger numbness is among the chronic diseases listed in 38 C.F.R. § 3.309(a), the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) are not applicable to this claim.

Based on the foregoing, the Board finds that service connection is not warranted for coronary artery disease, hypertension and finger numbness.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claims.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

As the Veteran's application to reopen his service connection claims for cervical spine and bilateral shoulder disabilities are denied, there is no legal basis upon which to award service connection for finger numbness caused by either of these disabilities on a secondary basis.  See 38 C.F.R. § 3.310 (2014).  To the extent this theory has been raised, a claim for this benefit must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Disability ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See generally 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The next higher schedular rating requires ankle ankylosis under DC 5270.  38 C.F.R. § 4.71a, DC 5271.  A 30 percent rating requires ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  Id.  A higher 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id.

Migraine headaches are evaluated under DC 8100.  Under that diagnostic code, a 10 percent rating is assigned when a veteran has characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum, 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The criteria for evaluating disabilities of the spine have been revised during this appeal period, which extends to July 27, 1998.  Effective September 23, 2002, VA revised the criteria for rating IVDS, and effective September 26, 2003, the portion of the rating schedule for evaluating musculoskeletal disabilities of the spine was revised.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As there is no indication that either version of the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the applicable revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the old DC's for evaluating a lumbar spine disability, a 10 percent rating was warranted for lumbar spine symptoms consistent with slight limitation of lumbar spine motion (DC 5292), mild IVDS (DC 5293) and lumbosacral strain with characteristic pain on motion (DC 5295).  See 38 C.F.R. § 4.71a (1997-2002). 

A 20 percent was warranted for lumbar spine symptoms consistent with moderate limitation of lumbar spine motion (DC 5292), moderate and recurring attacks of IVDS (DC) and lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (DC 5295).  See 38 C.F.R. § 4.71a (1997-2002). 

A 40 percent was warranted for lumbar spine symptoms consistent with severe limitation of lumbar spine motion (DC 5292), severe recurring attacks of IVDS with intermittent relief (DC 5293) and severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (DC 5295).  See 38 C.F.R. § 4.71a (1997-2002). 

A higher 60 percent rating was assignable under DC 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a (1997-2002).

Notably, the medical evidence of record during the entire appeal period shows active movement of the lumbar spine, and no evidence of ankylosis.  See 38 C.F.R. § 4.71a, Note 5 (2014) (For VA compensation purposes, "ankylosis" is a condition in which the entire spinal segment is fixed in flexion or extension).  As such, the criteria of DC 5289 do not apply. 

Effective September 23, 2002, the criteria for evaluating IVDS under DC 5293 was revised to be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (effective Sept. 23, 2002). 

Under a Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes of IVDS having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes of IVDS having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes of IVDS having a total duration of at least four weeks but less than six weeks during the past 12 months, and the maximum 60 percent rating required incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  Id. at Note (1).

Effective September 26, 2003, that portion of the rating schedule pursuant to which diseases and injuries of the spine are evaluated was revised.  DC 5293 for rating IVDS was changed to DC 5243, which provides that ratings are now based on either the general rating formula for diseases and injuries of the spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  These provisions consider the "thoracolumbar spine" as a single spinal segment for rating purposes based upon a determination that the thoracic and lumbar segments ordinarily move as a unit making it clinically difficult to separate the range of movement of one from that of the other.  Id.

DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are now evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

A.  Right ankle

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right ankle disability is not warranted for any time during the appeal period.

Historically, the Veteran suffered a right ankle fracture in May 1989 requiring an open reduction and internal fixation of the medial malleolus.  In 1996, he was described as having functional instability.  An August 2001 VA C&P examination report found, inter alia, a mild antalgic gait, a slightly decreased toe raise on the right foot and a non-united evulsion fracture of the lateral malleolus by x-ray examination.  The examiner commented that the Veteran had a decreased activity level compared to his pre-injury level.  In October 2001, the Veteran underwent surgical removal of retained hardware due to right foot pain.  

A December 2002 VA C&P examination documents the Veteran's report of right ankle pain and swelling with instability if not wearing his brace.  Physical examination was significant for findings of right ankle motion loss to 25 degrees of extension, 30 degrees of flexion, 25 degrees of eversion, 30 degrees of inversion and + 1/4 chronic type of swelling.  The Veteran had a 20 minute limit for weight bearing.  X-ray examination was significant for slight narrowing of the ankle mortise laterally.  The VA examiner described the Veteran as having chronic right ankle swelling with limitations that included mild pain on walking and standing, an inability to weight bear for more than 20 minutes, and significant functional impairment.

In pertinent part, the Veteran filed a claim of entitlement to TDIU in February 2006.  A December 2006 private treatment record noted his report of right ankle pain with increased instability.  He reported being prescribed an ankle foot orthosis (AFO) device.

On VA C&P examination in September 2008, the Veteran endorsed right ankle symptoms of pain, weakness, stiffness, swelling, instability, a feeling of give-way fatigability, and lack of endurance.  He denied heat, redness, locking, dislocation, recurrent subluxation or inflammatory arthritis.  He had pain flares with standing of 10/10 severity which could last for several hours, which resulted in additional limitation of motion and functional impairment.  He used an ankle brace and, sometimes, a cane to assist in ambulation.  He described his right ankle disability as affecting work due to an inability to stand for prolonged periods of time, and affecting his daily life as he was limited in activities and could no longer scuba dive, ride a bike, shovel snow, or swim.  On examination, the Veteran's right ankle showed no varus or valgus angulation or deformity.  There was active and passive dorsiflexion to 10 degrees without pain, and active and passive plantar flexion to 25 degrees without pain.  On repetitive testing, there was no additional limitation of joint function caused by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed status-post right ankle fracture.  An x-ray examination was interpreted as showing slight medial soft tissue swelling without fracture, dislocation or other acute pathology.

A February 2010 SSA orthopedic examiner measured right ankle motion of 10 degrees of dorsiflexion, 20 degrees of plantar flexion, and 10 degrees of eversion and inversion.  

On VA examination in April 2013, the Veteran described a daily dull, achy pain of the right ankle with frequent exacerbations resulting in substantially reduced ankle function.  He had flares to the point where he could no longer walk.  On examination, the Veteran's right ankle demonstrated 45 degrees of dorsiflexion and 20 degrees of plantar flexion with no objective painful motion.  On repetitive testing, there was no additional pain or functional impairment other than disturbance of locomotion.  There was localized tenderness or pain on palpation of the right ankle.  The right ankle had 5/5 strength in plantar flexion, but 4/5 strength in dorsiflexion.  There was no laxity or ankylosis.  The Veteran used a brace and cane to assist in ambulation.  The examiner diagnosed status post right ankle fracture.  

Thereafter, a June 2013 VA clinic record notes right ankle findings of lateral foot ecchymosis consistent with a sprain.

At the outset, the Board notes that the currently assigned 20 percent rating is the maximum rating assignable for limitation of motion of the ankle under DC 5271.  As a higher schedular rating under DC 5271 for the ankle is not possible, the Board has considered the applicability of other diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable.

The Veteran has argued that he is entitled to a 30 percent rating under DC 5270 due to the September 2008 VA examination finding of dorsiflexion limited to 10 degrees.  Here, evidentiary record clearly demonstrates that, while motion of the Veteran's right ankle may be limited especially during exacerbations, some active range of motion is present.  There is no medical evidence suggesting that the Veteran has had any actual or effective ankylosis of his right ankle.  The September 2008 VA examiner and the February 2010 SSA examiner both measured dorsiflexion to 10 degrees which is half of normal.  The February 2010 SSA examiner further measured plantar flexion of 20 degrees which is approximately 45 percent of normal.  Yet, the April 2013 VA examiner essentially found no motion loss.  Overall, the Board finds that the currently assigned 20 percent rating under DC 5271 contemplates this type of "marked" limitation of motion.  

Importantly, the September 2008 VA examination report described the Veteran as having active motion in dorsiflexion and plantar flexion, and the April 2013 VA examiner specifically found no evidence of ankylosis.  Overall, the Board places greater probative weight to the VA examiner findings regarding ankylosis, or lack thereof, than the Veteran's own self-diagnosis of ankylosis, as the VA examiners have greater training and expertise than the Veteran in evaluating an orthopedic disorder.  

The Board further finds no additional features of an abduction, adduction, inversion or eversion deformity which would warrant consideration of a higher rating under DC 5270.  

Other potentially, applicable diagnostic codes under 38 C.F.R. § 4.71a likewise provide no basis for any higher rating for the Veteran's right ankle disability.  The Veteran has argued that he is entitled to separate ratings for right ankle motion loss in each plane of movement.  However, the criteria pertaining to the ankle do not authorize separate ratings.  Additionally, the diagnostic criteria of 5272, 5273 and 5274 do not authorize separate ratings, or provide ratings greater than 20 percent.

The Board further notes that the right ankle disability has not been shown to involve any factor(s) that would warrant a rating under any other provision(s) of VA's rating schedule.  Here, the Veteran credibly reports right ankle pain and instability with exacerbations on use.  He uses ambulatory aids, and has an AFO brace.  He has slightly reduced strength on dorsiflexion.  The Board finds that such impairment is contemplated in the assigned 20 percent rating for "marked" limitation of motion.  Additionally, as the maximum schedular rating for limitation of motion has been assigned, there is no basis for further consideration of functional impairment on use under 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Thus, the Board finds that the Veteran's service-connected right ankle disability does not result in ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity.  In so holding, the Board has found the Veteran's description of right ankle symptoms to generally be credible and consistent with the evidentiary record.  However, as it pertains to the findings required for a higher rating still - specifically ankylosis, the Board places greater probative weight to the medical examiner findings as these examiners have greater training and expertise than the Veteran in evaluating an orthopedic disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, this claim must be denied.

B.  Migraine headaches prior to April 9, 2013

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 10 percent for service-connected migraine headaches for the time period prior to April 9, 2013 is not warranted for any time during this period.

Historically, the Veteran received in service treatment for sinus and tension headaches.  In the early 1990s, he described severe, persistent headaches only partially relieved with Demerol.  He underwent extensive testing, to include a computed tomography (CT) scan of the brain, sinus x-rays and allergy consultations, but no causative factors were found.  One assessment included possible, atypical migraine.  

A December 1997 VA neurology consultation reflected the Veteran's report of near constant headaches, mostly located behind the right eye and occasionally associated with watering of the right eye, which were poorly relieved with medications.  He had a prodrome consisting of distorted focusing before the onset of headache with vision blurring of vision that lasted for about a minute or less.  His headaches occasionally awoke him at night.  There was no associated photophobia, nausea, vomiting, or diplopia.  The examiner indicated that the Veteran did not have migraine headaches.

On VA C&P examination in June 1998, the Veteran described bilateral frontal headaches since the May 1989 falling injury.  These headaches, which consisted of a throbbing-type sensation, were 6/10 in severity and could be associated with photophobia, slight twitching of the eyes, problems with depth perception, and episodes of lightheadedness.  His headaches were daily and usually lasted for several hours, but could last several days.  He denied incapacitation, but did describe decreased attention and concentration which interfered with his college studies.  He only obtained partial relief with medications such as Neurontin, Robaxin, Tylenol, and Ibuprofen.  The examiner described the Veteran as experiencing chronic daily posttraumatic tension-type headaches which interfered with certain activities with his concentration and attention problems decreasing his efficiency in performing a variety of tasks.  However, none of these headaches had been incapacitating to the point that he was unable to function.  The examiner recommended the Veteran to be placed on a preventative medication, such as a selective serotonin reuptake inhibitor (SSRI), beta blocker or calcium channel blocker, with analgesic medications such as Ibuprofen or plain Tylenol on an as needed basis.

A November 1998 VA clinic record included the Veteran's description of daily frontal headaches, which could be sharp or dull, that lasted several hours in duration.  He was sometimes bothered by bright lights.  The examiner diagnosed primarily muscular contraction headaches.

In March 1999, the Veteran reported that his headaches were becoming stronger and not helped with methocarbomal.

On VA C&P examination in July 2001, the Veteran described bilateral frontal headaches, consisting of a throbbing-type sensation, which had been reduced to 3/10 severity since taking OxyContin.  His headaches could be associated with photophobia, twitching of the eyes, difficulty with depth perception and occasional lightheadedness.  The Veteran's headaches occurred daily and lasted anywhere from several hours to several days.  They were not incapacitating, but did decrease his attention and concentration.  He was able to finish his college work.  The examiner diagnosed daily chronic headaches.

In pertinent part, a June 2002 VA clinic record reflected the Veteran's report that morphine treatment for his orthopedic disabilities was causing severe headaches.  A December 2006 new patient private treatment record noted his description of periodic headaches which were under control with medications.  VA clinic records in July and October 2007 noted the Veteran's denial of headaches.  A February 2008 VA clinic record noted complaints of headache while being treated for an upper respiratory infection.  An August 2008 private medical record included the Veteran's self-description of constant headaches since the late 1980s which had increased in frequency and severity since a May 1989 injury.  The examiner described the Veteran as having a chronic headache pattern.

On VA C&P examination in February 2009, the Veteran described daily frontal headaches which lasted several hours in duration, at which time he took Tylenol and rested in his bedroom.  He described his headaches as limiting his concentration.  The examiner diagnosed migraine headaches, occurring daily and lasting 2 to 3 hours, treated with Tylenol on an as needed (prn) basis.

An April 2009 private treatment record included the Veteran's report of performing "extensive" computer work and performing his activities of daily living (ADLs) "sin problem."  A September 2009 private examination report reflected the Veteran's denial of headaches.  

A February 3, 2010 VA clinic record included the Veteran's report of migraine headaches, manifested by sharp frontal throbbing with photophobia, which occurred 4-5 times a week.  His symptoms were somewhat relieved with Tylenol.  He denied symptoms such as nausea, vomiting and phonophobia.

On VA C&P examination dated April 9, 2013, the Veteran described his current headaches as a constant, frontal and bitemporal pain which sometimes radiated to the occipital region.  He occasionally experienced photophobia, but denied phonophobia, nausea, vomiting or other associated neurologic symptoms.  He reported concentration difficulty during headaches, and sometimes had to lie down.  His symptoms typically lasted less than one day in duration.  The examiner described the Veteran as not having not having characteristic prostrating attacks of migraine headache pain, but having very frequent prostrating and prolonged attacks of non-migraine headache pain.  

Thereafter, a July 2013 VA clinic record noted the Veteran's report of throbbing, pounding headaches with photophobia on a daily basis.  He was offered a prescription of Imitrex.

Here, the evidentiary record prior to April 9, 2013 included the Veteran's self-description of daily headaches which lasted several hours to days in duration which were generally poorly relieved with use of medication.  He further described migraine headaches which occurred 4 to 5 times a week.  At times, he would rest in bed.  

The criteria for a 30 percent rating under DC 8100 require "prostrating attacks" of headaches.  The word "prostrate" is defined as being physically or emotionally exhausted, and is synonymous with being incapacitated.  Webster's II New College Dictionary, p. 889 (1986).  The word "prostration" means being completely exhausted.  Id.  Prior to April 9, 2013, the Board finds that, while the Veteran did describe instances of lying down during headaches, he did not describe prostrating headache attacks.  For example, on VA examinations in June 1998 and July 2001, the Veteran described decreased attention and concentration due to his headaches, but he specifically denied incapacitation.  In fact, in July 2001, he reported being capable of completing college studies.  In December 2006, he self-described periodic headaches which were under control with medications.  His other descriptions in November 1998, March 1999, June 2002, July 2007, October 2007, February 2008, August 2008, February 2009, September 2009 and February 2010 did not reflect report of prostrating headache attacks.  In April 2009, he described performing extensive computer work without any interference with his activities of daily living. 

Thus, the credible lay and medical evidence prior to April 9, 2013 references a disorder resulting in daily headaches, but no prostrating attacks.

Indeed, the April 9, 2013 VA examination report documents the Veteran's first description of very frequent prostrating and prolonged attacks of non-migraine headache pain.  As noted in the above due process discussion and the remand below, the April 9, 2013 VA examination report fails to contain a detailed description supporting the VA examiner's conclusion that the Veteran manifested very frequent and prolonged prostrating headache attacks.  Rather, the Veteran's own description was having daily headaches which interfered with his concentration and "sometimes" required him to lie down.

On review of the entire record, to include the April 2013 VA examination report and subsequent VA clinic records, the Board finds no credible lay or medical evidence from which it is factually ascertainable that the Veteran manifested any prostrating headache attacks prior to April 9, 2013.  

In so finding, the Board observes that, in a statement received in April 2014, the Veteran argued that his 30 percent rating should extend to 2003 which, by inference, reflects his belief that his symptoms were present prior to April 9, 2013.  However, as discussed above, the Veteran's numerous recorded statements between 2003 and April 9, 2013 do not reflect a description of prostrating headaches.  In fact, in December 2006, he described having periodic headaches which were under control with medications.  In April 2009, he described performing extensive computer work without any interference with his activities of daily living.

Overall, the Board places greater probative weight to the Veteran's statements made contemporaneous in time to his actual symptoms rather than his recollections made in 2014 of specific symptoms he had a decade prior.  As held above, the Veteran has been deemed an unreliable historian for recollection of prior events.

As such, the Board finds that, for the period prior to April 9, 2013, the Veteran's service-connected headaches did not result in any prostrating attacks.  

As addressed in the remand, below, the Board defers consideration of the appropriate disability rating for the Veteran's headaches since April 9, 2013 pending additional development.

C.  Lumbosacral strain

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 10 percent for service-connected lumbar strain for the time period prior to February 4, 2010 is not warranted.  The Board further finds that, effective February 4, 2010, the criteria for a 20 percent initial rating, but no higher, have been met.

Historically, the Veteran received in service treatment for lumbar muscle strain.  Post-service, he reported pain and stiffness of his lower back during an October 1989 VA examination.  A March 1990 VA clinic recorded a diagnosis of chronic lumbosacral strain.  A December 2000 MRI was significant only for mild straightening of normal lumbar lordosis.  

On VA C&P examination in July 2001, the Veteran described chronic low back pain located in the upper lumbar area.  There was also a tender spot over the lateral upper lumbar spine.  His low back pain occasionally radiated into the right greater than left hip which tended to increase with extended periods of sitting.  The Veteran denied, however, numbness or weakness in his legs.  On examination, the examiner described mildly decreased range of motion of the lumbar spine in all directions.  There was no significant tenderness or muscle spasm of the lumbar paravertebral muscles.  The examiner diagnosed chronic low back pain which may be due to chronic myofascial pain. 

Thereafter, a January 2002 VA clinic record reflect the Veteran's description of neck and back pain averaging a 5/10 severity with flares to 7/10 severity.  His pain was treated with SA OxyContin.  An MRI of the lumbar spine in August 2002 was described as unremarkable. 

A December 2006 new patient private treatment record reflects the Veteran's report of chronic lower back pain which was "somewhat under control" with medications.  A July 2007 VA clinic record recorded his complaint of daily, persistent low back pain.

A January 2009 VA clinic record notes difficulty controlling the Veteran's pain with his current opioid regimens, and suggested a pain clinic referral for consideration of an opioid pump or stimulator trial.  A February 2009 VA clinic record was significant for a finding of moderate tightness and mild tenderness of the upper back muscles, and mild muscle tightness of the back.

On VA C&P examination in February 2009, the Veteran described chronic low back pain, ranging from 5-7/10 severity, which was localized in the lower back but did not radiate down his legs.  His precipitating factors included lifting more than 20 pounds.  He treated his symptoms with daily oxycodone and hydrocodone.  He denied flare-ups or periods of incapacitation in the past year.  His limitations included walking for about 1 block and driving for short distances.  He felt incapable of performing occupational lifting activities, or sitting or standing for more than 30 minutes.  

On examination, the Veteran's lumbar spine demonstrated forward flexion to 85 degrees, extension to 28 degrees, bilateral lateral flexion to 28 degrees and bilateral lateral rotation to 28.  After repetitive testing, his pain rose from a level 5 to 6/10 severity.  His forward flexion was limited to 82 degrees with pain starting at 70 degrees, extension was limited to 26 degrees with pain starting at 20 degrees, and lateral rotation was limited to 26 degrees with pain starting at 20 degrees.  Additional findings included tenderness to the low back to palpation and minimal spasm of the paravertebral area in the lumbar spine.  There was no fatigue, weakness, lack of endurance or incoordination noted at this time.  There were no neurologic deficits or muscle wasting atrophy.  There was 4/5 strength of the lower extremities with straight leg test lateral flexion pain starting at 18 degrees and ending at 260 degrees.  The examiner diagnosed chronic low back pain (sprain) without radiation down the leg.  The examiner indicated that the Veteran's symptoms were worse in the morning and treated with hydrocodone and OxyContin.  The Veteran had normal straight leg testing and a normal neurological examination, and had no periods of incapacitation due to the lower back.  An x-ray examination was interpreted as showing a normal lumbosacral spine.

A private MRI report in June 2009 was interpreted as negative.

A February 2010 VA clinic record documents the Veteran's description of low back pain of 7/10 severity.  He described spasms with radiation to the knees or ankles on rare occasions.  His medications included oxycodone, methocarbomal, and Vicodin.

The report of a February 4, 2010 orthopedic examination, conducted for SSA, reflected the Veteran's report of an inability to work due to neck and low back pain of 7/10 severity without taking any medications.  His pain was reduced to 4-5/10 severity when taking medications, but increased with activity.  On examination, the Veteran's lumbar spine demonstrated forward flexion to 40 degrees, extension to 10 degrees, and lateral flexion to 10 degrees bilaterally.  There was good strength in the lower extremities, a negative straight leg test, and no sensory loss in the lower extremities.  The examiner diagnosed, inter alia, chronic lumbar pain and opined that the Veteran's multiple disabilities did not preclude functioning at sedentary type of jobs.  The Veteran was able to sit and stand as tolerated, and lift no more than 10 pounds.  An x-ray was interpreted as unremarkable with the exception of a transitional lumbosacral vertebral body which was considered an anatomical variant.

An August 2012 private treatment record described the Veteran as manifesting full range of motion of the back absent spinal or costovertebral tenderness.  A February 2013 MRI examination was interpreted as showing mild degenerative changes of the lumbar spine, slightly increasing degenerative disc disease of L5-S1 with minimal increase in bulge, and perhaps a very mild proximate bilateral neuroforaminal narrowing.  The examiner recommended the discontinued use of opioids which were not effective, and a referral to pain management.  It was further noted that there was likely a psychiatric component to the Veteran's pain.

On VA C&P examination in April 2013, the Veteran described a daily dull, achy pain localized to his lumbar spine without radicular symptoms.  He denied urinary or fecal incontinence.  He reported flare-ups requiring complete rest.  On examination, the Veteran's lumbar spine demonstrated forward flexion to 65 degrees with pain beginning at 60 degrees, extension to 25 degrees with pain beginning at 25 degrees, right lateral flexion to 20 degrees with pain beginning at 15 degrees, left lateral flexion to 25 degrees with pain beginning at 15 degrees, and bilateral lateral rotation to 30 degrees without objective evidence of pain.  On repetitive testing, there was no change in range of motion for any plane of motion.  The examiner found functional limitations of less movement than normal, pain on movement, and interference with sitting, standing and weight bearing.  There was localized tenderness in the bilateral paraspinal muscles between L3 and S1, and T10 though S1.  Additionally, there was midline tenderness from L4 through S1 and at T12.  There was muscle spasm and guarding, but such was not severe enough to result in abnormal gait or spinal contour.  There was 5/5 strength in bilateral hip flexion, bilateral knee flexion, left ankle dorsiflexion and left great toe dorsiflexion.  There was 4/5 strength in right ankle dorsiflexion and great toe dorsiflexion.  There was no muscle atrophy.  There were no reflex or sensory deficits.  The Veteran was described as manifesting IVDS without incapacitating episodes.  The examiner diagnosed chronic lumbar strain.

Thereafter, an October 2013 VA clinic record reflects the Veteran's report of neck and low back pain ranging from 7-9/10 severity with his pain being worse in the cervical spine.  

Here, the evidentiary record prior to February 4, 2010 generally reflects a lumbar spine disability manifested by pain, stiffness, mild straightening of normal lumbar lordosis, mild to moderate muscle tightness and tenderness, and "minimal" spasm of the paravertebral area in the lumbar spine.  The February 2009 VA C&P examination specifically measured forward flexion to 85 degrees with a combined thoracolumbar motion of 225 degrees.  A July 2001 VA C&P examiner described "mildly" decreased range of motion of the lumbar spine in all directions, but did not provide any specific range of motion findings.  Similarly, the remaining evidentiary record prior to February 4, 2010 did not specifically describe limitation of motion in terms of degrees.  Notably, the Veteran himself did not specifically describe limitation of motion in terms of degrees.  Additionally, the radiographic imaging did not describe IVDS or degenerative disc disease.

Otherwise, there was no clinical description of "moderate" or greater limitation of lumbar spine motion (DC 5292), any attacks of IVDS or any neurologic complications of IVDS (DC 5293), muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in standing position, listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion (DC 5295), or forward flexion of 60 degrees or less, a combined thoracolumbar motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour (General Rating Formula for Diseases or Injuries of the Spine).  Additionally, the Veteran did not specifically describe any of these symptoms.

Thus, for the period prior to February 4, 2010, the credible lay and medical evidence does not support a rating greater than 10 percent for lumbar strain under DC 5293 (IVDS) in effect prior to September 23, 2002, or under DC 5292 (limitation of lumbar spine motion) or DC 5295 (lumbosacral strain) in effect prior to September 26, 2003, or under the Formula for Evaluating IVDS Based on Incapacitating Episodes in effect since September 23, 2002, or under the General Rating Formula for Diseases and Injuries of the Spine in effect since September 26, 2003.

In assigning a disability rating, the Board must also consider the extent of the Veteran's functional impairment due to pain and other factors during the period in question.  The Veteran described constant, severe low back pain with stiffness and occasional pain radiation to his hips.  His symptoms worsened with activities such as prolonged sitting, but he denied incapacitating episodes.  His findings were significant for "mild" straightening of normal lumbar lordosis, mild to moderate muscle tightness and tenderness, and "minimal" spasm of the paravertebral area in the lumbar spine.  The Veteran described limitations of walking to 1 block, driving for short distances, and being incapable of performing occupational lifting activities, or sitting or standing for more than 30 minutes.  

The February 2009 VA C&P examiner performed repetitive testing to evaluate functional impairment on use.  After repetitive testing, the Veteran demonstrated flexion limited to 82 degrees with pain starting at 70 degrees, extension limited to 26 degrees with pain starting at 20 degrees, and lateral rotation limited to 26 degrees with pain starting at 20 degrees.  There was no fatigue, weakness, lack of endurance or incoordination.

Thus, while the Veteran experienced an additional loss of motion with repetitive testing at the February 2009 VA examination, his overall functional impairment in flexion and combined motion - whether evaluated on actual motion loss or where painful motion began - falls well short of the criteria for the next higher rating.  For example, pain beginning at 70 degrees of flexion with actual flexion to 82 degrees (out of 90 degrees being normal) does not meet, or more nearly approximate, the ambiguous criteria for "moderate" motion loss under the old criteria, or the more definitive criteria under the current General Rating Formula for Diseases and Injuries of the Spine.  Thus, even considering the Veteran's functional impairment complaints, there is no probative evidence that these symptoms effectively resulted in approximating the loss of motion criteria under the old and new criteria.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the Veteran's lumbar spine disability for any time prior to February 4, 2010.

On February 4, 2010, the Veteran underwent an SSA examination, at which time the examiner measured forward flexion to 40 degrees.  This finding is not consistent with any other range of motion finding of record, and was followed by a measurement of forward flexion to 65 degrees with pain beginning at 60 degrees on VA C&P examination in April 2013.  Nonetheless, as there is no evidence that the SSA examiner's findings are faulty, the Board resolves reasonable doubt in favor of the Veteran by finding that he has manifested limitation of forward flexion to 40 degrees since February 4, 2010.  Thus, the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted effective February 4, 2010.

As this juncture, the Board again observes that the finding of forward flexion being limited to 40 degrees on the February 4, 2010 SSA examination appears to be an anomaly when compared to the range of motion findings before and after this examination.  While this discrepancy has been resolved in the Veteran's favor, the Board cannot factually ascertain from the record that this limitation of motion was present prior to February 4, 2010 either through the medical records or the Veteran's lay statements (which do not describe limitation of motion with any specificity).  Thus, the Board finds no credible factual basis to find that the 40 degree flexion limitation was present prior to February 4, 2010.

The Board next finds that, since February 4, 2010, the criteria for a rating greater than 20 percent for service-connected lumbar spine disability have not been met.  In this respect, the medical records do not describe forward flexion of the thoracolumbar spine of 35 degrees or less, or any ankylosis of the lumbar spine.  Notably, the April 2013 VA C&P examination measured forward flexion to 65 degrees with pain beginning at 60 degrees.  No ankylosis was found.  There is simply no lay or medical description of forward flexion of the thoracolumbar spine of 35 degrees or less.

Further, the Board finds no basis for a rating greater than 20 percent when considering the Veteran's functional impairment due to pain and other factors since February 4, 2010.  As held above, the Veteran has demonstrated some motion loss with repetitive testing, but such motion loss was expressed in single degrees of lost motion.  The April 2013 VA examiner found functional impairment in terms of less movement than normal, pain on movement, and interference with sitting, standing and weight bearing.  However, even considering the isolated finding of 40 degrees of limitation of motion on the February 4, 2010 SSA examination, the Board finds that the lay and medical evidence overall does not reflect, or more nearly approximate, limitation of flexion functionally limited to 35 degrees or less. 

The Board notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in higher rating.  Here, the April 2013 VA examiner found evidence of thoracolumbar spine IVDS.  However, the Veteran has consistently denied neurological or sensory abnormalities as well as incapacitating IVDS episodes throughout the entire period relevant to this appeal period.  Medical examiners  have consistently found no neurologic deficits of IVDS, and there is otherwise no medical evidence suggesting that the Veteran has any separately ratable neurological manifestation(s) of his service-connected lumbar spine disability.

In sum, the Board finds that an initial rating in excess of 10 percent for service-connected lumbar strain for the period prior to February 4, 2010 is not warranted.  The Board further finds that, effective February 4, 2010, the criteria for a 20 percent initial rating, but no higher, for service-connected lumbar strain have been met.  In so holding, the Board has found the Veteran's description of lumbar spine symptoms to generally be credible and consistent with the evidentiary record.  However, as it pertains to the findings required for higher ratings still, the Board places greater probative weight to the medical examiner findings as these examiners have greater training and expertise than the Veteran in evaluating an orthopedic disorder.  As the preponderance of the evidence is against any further compensation, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Other considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right ankle, low back and/or headache disabilities, when considered singly or combined, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's right ankle, low back and headaches disorders under consideration at all points pertinent to this appeal.  The Veteran's right ankle disability has been manifested by limitation of motion, instability without use of a brace, swelling and functional impairment on use.  The applicable diagnostic codes provide cover all aspects of this disability with criteria which consider limitation of motion, ankylosis and deformity in abduction, adduction, inversion or eversion.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of functional impairment on use.

The Veteran's low back disability has been manifested by symptoms of pain, stiffness, mild straightening of normal lumbar lordosis, mild to moderate muscle tightness and tenderness, "minimal" spasm of the paravertebral area in the lumbar spine, and limitation of motion.  The old and new schedular criteria allow for consideration of all of these symptoms, and allow for consideration of additional symptoms such as neurologic complications of IVDS and/or the frequency and duration of IVDS episodes.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of functional impairment on use.

For the time period prior to April 9, 2013, the Board has found that the Veteran's headache disorder has been productive of chronic headaches, but no prostrating headache attacks.  The criteria of DC 8100 fully contemplate these symptoms, and allow for consideration of a higher rating with prostrating headache attacks, and prostrating headache attacks which result in severe economic inadaptability.

Overall, the Board finds that the Veteran's right ankle, low back and headache disorders are appropriately rated as single disabilities.  As the Board has fully considered all pertinent symptoms in evaluating these disabilities, and an issue of multiple service-connected disabilities causing additional impairment not captured in the schedular rating is not present in this case, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that the Veteran has appealed to the Board the claim of entitlement to TDIU.  This issue is addressed in the remand following this decision.


ORDER

As new and material evidence to reopen the claim for service connection for a cervical spine disability has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for a bilateral shoulder disability has not been received, the appeal as to this issue is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for numbness of the fingers is denied.

A rating greater than 20 percent for right ankle disability is denied.

An initial rating greater than 10 percent for service-connected migraine headaches, prior to April 9, 2013 is denied.

An initial rating in excess of 10 percent for lumbar spine disability, prior to February 4, 2010 is denied, but a 20 percent rating, from February 4, 2010, is granted.



REMAND

The Board regrets any further delay in adjudicating the remaining claims on appeal but finds that additional development is necessary prior to any further appellate review.

With regard to the migraine headaches, the Veteran's headaches are currently rated as 30 percent disabling under DC 8100,  effective April 9, 2013, the date of a VA examination on The next higher 50 percent rating under DC 8100 is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The April 9, 2013 VA examiner generally described the Veteran as having "constant" headaches which interfere with concentration and the Veteran "sometimes having to go and lie down."  Thereafter, the examiner used a disability benefit questionnaire checklist identifying the Veteran as having "very frequent prostrating and prolonged attacks of non-migraine headache pain." 

Unfortunately, the April 2013 VA examiner did not describe the frequency, duration and severity of the Veteran's prostrating headache attacks with any specificity or comment as to whether these prostrating attacks were productive of severe economic inadaptability.  Notably, when requested to discuss the functional impact of the Veteran's headache disorder on his ability to work, the examiner referred the reader to another examination section discussing individual unemployability.  However, this section did not specifically discuss the functional impacts and limitations caused by the headache disorder. 

When VA undertakes action to provide a VA examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons expressed above, the Board finds that the April 2013 VA examination report is inadequate , and that further development,  for rating purposes.

With respect to the TDIU claim, as discussed above, the April 2013 VA examiner did not specifically discuss the functional limitations caused by the Veteran's headache disorder.  Given the development being sought on that matter, Board consideration of the TDIU claim issue must be deferred pending correction of this deficiency.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the claims file currently includes complete outpatient treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania since February 10, 2014, and the Erie VAMC since June 25, 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Pittsburgh VAMC since February 10, 2014, and the Erie VAMC since March 6, 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified above are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

As a final matter, the Board notes that, by letter dated February 13, 2013, the AOJ informed the Veteran that his application for an additional allowance for B.J.F. as a dependent mother was denied.  By written statement received on February 27, 2013, the Veteran generally voiced disagreement with the dependency allowance and requested "DRO" review of this decision.  The Board liberally construes this document as a timely filed NOD.  See 38 C.F.R. § 20.201, 20.302 (2014).  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-4; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the February 2013 denial of his application for an additional allowance for B.J.F. as a dependent mother, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, for the matter of an additional allowance for B.J.F. as a dependent mother, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records evaluation and/or treatment of the Veteran from the Pittsburgh VAMC since February 10, 2014, and the Erie VAMC since March 6, 2014 (and any other VA facilities where he may have sought treatment since VA records were updated in March 2014).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected headaches, by an appropriate medical professional, at a VA medical facility. 
. 
The content of the entire electronic claims file to include a complete copy of the REMAND, must be made available to the designated individual, the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should render findings as to the nature, frequency and severity of the Veteran's migraine headaches since April 9, 2013, specifically addressing the frequency, severity and duration of any prostrating attacks.  The examiner should also indicate whether there is evidence, at any point since the April 9, 2013 VA examination, that the Veteran's heachache disability did result, or has resulted, in "severe economic inadaptability." 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all evidence (to particularly include additional evidence associated with the claims file since any last adjudication) and legal authority (to include, with respect to the matters of higher ratings, whether any, or any further, staged rating is warranted).
 
8.  If any benefit for which a perfected appeal has been filed remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


